Citation Nr: 0429524	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for pre-cancerous growths 
(polyps) status post colonoscopy as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Services


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1945 to March 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In the November 2002 rating decision, the RO granted service 
connection for fibrocalcific pleural disease with chronic 
obstructive pulmonary disease, which was evaluated as 10 
percent disabling.  The November 2002 rating decision also 
denied service connection for pre-cancerous growths (polyps) 
status post colonoscopy as a result of exposure to ionizing 
radiation, and service connection for bilateral hearing loss.  
In an April 2003 notice of disagreement and in a subsequent 
report of contact from the RO with the veteran's service 
representative, it was determined that absent a favorable 
determination, the veteran would appeal the aforementioned 
issues.  

In a May 2003 rating decision the RO awarded a 30 percent 
disability evaluation for fibrocalcific pleural disease with 
chronic obstructive pulmonary disease, that was contemplated 
as a complete grant of benefits sought for that issue.  In 
June 2003, a substantive appeal was received by the RO that 
was limited to the appeal of service connection for pre-
cancerous growths (polyps) status post colonoscopy as a 
result of exposure to ionizing radiation.  In this regard, 
and as reflected on the title page of this decision, the sole 
issue for consideration by the Board is service connection 
for pre-cancerous growths (polyps) status post colonoscopy as 
a result of exposure to ionizing radiation.    
 

FINDINGS OF FACT

1.  Pre-cancerous growths (polyps) status post colonoscopy 
are not shown during service or for many years after service. 

2.  There is no causal relationship shown between the 
veteran's pre-cancerous growths (polyps) status post 
colonoscopy and service, including as a result of exposure to 
ionizing radiation during service. 




CONCLUSION OF LAW

Pre-cancerous growths (polyps) status post colonoscopy as a 
result of exposure to ionizing radiation, were not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
1112(c), 1131 (West 2002); 38 C.F.R.§§ 3.303(d), 3.309(d), 
3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  The original RO decision that is the 
subject of this appeal was entered in November 2002.  In 
Pelegrini II, the Court also made it clear that where, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when :a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In the present case, a substantially complete application was 
received in March 2002.  Thereafter, in a rating decision 
dated in November 2002 the issue of service connection for 
pre-cancerous growths (polyps) status post colonoscopy as a 
result of exposure to ionizing radiation was denied.  Only 
after that rating action was promulgated did the AOJ, in 
March 2004 specifically provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  Notice of the VCAA requirements were 
also included in the May 2003 Statement of the Case and the 
August 2004 Supplemental Statement of the Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Concerning the veteran's service connection claim, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the VCAA and VCAA 
regulations.  The record in this case includes the veteran's 
service medical records, private medical records, and VA 
treatment records.  With regard to providing assistance to 
the veteran it is also noted that he has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decisions and Statements of the Cases have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought. 
Considering the foregoing, the Board therefore finds that the 
notice requirements of the VCAA and its accompanying 
regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the VCAA and VCAA regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 1131.  

Service connection for diseases that are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways. Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are certain types of cancer 
that will be presumptively service connected under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). Second, 38 C.F.R. § 
3.311(b) includes a list of "radiogenic diseases" that will 
be service connected provided that certain conditions 
specified in that regulation are met. Third, direct service 
connection (detailed above) can be established, as held by 
the Court of Appeals for the Federal Circuit in Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section. 
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated). 38 C.F.R. § 3.309(d).  Effective 
March 26, 2002, cancers of the bone, brain, colon, lung, and 
ovary were added to the list of diseases specific to 
radiation-exposed veterans set forth at 38 C.F.R. § 3.309(d). 
See 67 Fed. Reg. 3612-16 (Jan. 25, 2002). The term 
"radiation-exposed veteran" includes a veteran who while 
serving on active duty participated in a radiation-risk 
activity. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311. To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations. 
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b). This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes. Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer. 38 C.F.R. § 3.311(b)(2).

If the claimed disability is not listed as a presumptive 
disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease 
under 38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service. Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).


Factual Background

Service personnel records confirm that the veteran had naval 
service during World War II, and that he participated in 
atomic bomb testing in Operation SANDSTONE. 

The veteran's service medical records reveal that he received 
treatment for acute gastroenteritis in July 1946.  His entire 
service medical records are negative for any complaints, 
treatment or findings referable to pre-cancerous polyps of 
the colon or gastrointestinal system. The veteran's service 
discharge physical examination report is absent for 
abnormalities of the abdomen and viscera, anus or rectum.  

The postservice medical data includes private pathology 
findings from September 1988, that show the veteran presented 
with complaints of diarrhea, epigastric pain, and weight 
loss.  A history of an upper GI series, ten years previously, 
and a rigid proctosigmoidoscopy in the 1960's was reported.  
A sigmoidoscopy versus a colonoscopy was recommended.  An 
October 1988 private pathology report shows a diagnosis of 
polyp, colon at 30 centimeters, adenomatous polyp with 
epithelial atypia.  

In an October 1989 colonoscopy report it was indicated that a 
5-millimeter adenomatous appearing polyp was at 20 
centimeters of the colon and was removed with electrocautery.  
An October 1989 private pathology report revealed a diagnosis 
of hyperplasic polyp. In a March 1992 endoscopy report it was 
indicated that diminutive polyps of the rectum were 
electrofulgurated.  Diverticulitis and gastroenteritis were 
reported in 1995 and 1999 private medical records.  

A private gastroenterology examination report dated in May 
2001 shows that the veteran had a history of colonic polyps 
and diverticulitis.  He complained of some abdominal 
discomfort every four to six months.  In December 2001 a 
colonoscopy report revealed polyps in the ascending colon.  
Private medical records from March through September 2002 
show treatment for complaints of gastrointestinal pain with 
diagnoses of several disorders, including an abdominal aortic 
aneurysm, a hiatus hernia, gastritis, polyps of the rectum, 
and a small polyp of the gallbladder.      
   

Analysis

The veteran asserts that he has developed pre-cancerous 
growths (polyps) in the colon that have been removed by 
colonoscopies. He states that the polyps developed as a 
result of exposure to radiation during active service. 

Service personnel records confirm that the veteran 
participated in Operation SANDSTONE during his period of 
military service.  

The Board notes that for purposes of service connection under 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), polyps of the 
colon or gallbladder are not one of the listed diseases for 
which service connection is presumed.  Further, precancerous 
polyps of the colon or gallbladder are not shown as a 
radiogenic disease pursuant to 38 C.F.R. § 3.311, nor is 
there any medical evidence submitted that claims the disorder 
is a radiogenic disease.  The precancerous polyps that have 
been reported and apparently removed surgically are not shown 
to be cancer for purposes of entitlement to service 
connection based on exposure to ionizing radiation. In fact 
even though described as pre-cancerous, there is no medical 
information or data indicating that polyps are cancer, and 
there is absolutely no medical evidence to support the 
veteran's assertions.  

In that service connection for pre-cancerous growths (polyps) 
status post colonoscopy is not available either on a 
presumptive or radiogenic basis, the next avenue to consider 
is service connection on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  A review of the 
veteran's service medical records shows that they are 
entirely absent for any evidence of complaints, findings or 
treatment of polyps of the colon or any other organ for that 
matter.  Treatment for acute gastroenteritis during service 
is not shown to be etiologically related to the veteran's 
current polyp disability.  Many years later, clinical data 
indicates that the veteran apparently had a 
proctosigmoidoscopy in the 1960's, but there is no pertinent 
medical evidence regarding that procedure.  In 1988, more 
than 39 years after service, clinical data indicates that a 
medical procedure revealed a colon polyp, and subsequent to 
that time the veteran has had periodic removal of colon 
polyps, and a gallbladder polyp. Further, there is also no 
medical evidence that supports service connection on a direct 
basis, establishing that the veteran's current polyp 
disability status post colonoscopies are related to his 
period of service.  The Board concludes that the veteran's 
colon and gallbladder polyps are first shown too remote in 
time to be related his period of service.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The weight of the evidence is against the veteran's claim. 
Service connection for pre-cancerous growths (polyps) status 
post colonoscopy as a result of exposure to ionizing 
radiation is not warranted. 




ORDER


Service connection for pre-cancerous growths (polyps) status 
post colonoscopy as a result of exposure to ionizing 
radiation is denied.


	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



